UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 7, 2012 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware 0-32789 87-0273300 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11 Diamond Road, Springfield, NJ 07081 (Address of principal executive offices)(Zip Code) (973) 376-4242 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The annual meeting of stockholders (the “Annual Meeting”) of Emtec, Inc. (the “Company”) was held on February 7, 2012.At the Annual Meeting, the Company’s stockholders approved three proposals.The proposals below are described in the Company’s definitive proxy statement dated December 29, 2011.Of the shares of the Company outstanding and entitled to vote, 15,569,776 shares were represented, constituting a quorum.The final results for each of the matters submitted to a vote of stockholders at the Annual Meeting are as follows: 1) Approval of the board’s nominees for director to serve a three-year term expiring in 2015 Nominee Votes For Votes Against Abstentions Broker Non-Votes Dinesh Desai 0 Gregory Chandler 0 Sunil Misra 0 Christopher M. Formant 0 2) Approval of the Company’s Amended and Restated 2006 Stock-Based Compensation Plan Votes For Votes Against Abstentions Broker Non-Votes 3) Ratification of the appointment of McGladrey & Pullen, LLP as the Company’s independent registered public accounting firm for the fiscal year ending August 31, 2012 Votes For Votes Against Abstentions Broker Non-Vote SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMTEC, INC. Date: February 10, 2012 By: /s/ Gregory P. Chandler Name:Gregory P. Chandler Title:ChiefFinancial Officer
